Title: Citizens of Lynchburg to Thomas Jefferson, [14 November 1809]
From: Lynchburg, Citizens of
To: Jefferson, Thomas


           Tuesday Morning—14 Nov. 1809 
          The Citizens of Lynchburg, with unaffected pleasure, behold the arrival of Mr Jefferson among them. Desirous to offer him, in the plain and simple mode that the infancy of their Society permits, an evidence of their Cordiality and respect, they wish to invite him to partake of a public dinner with them, at Mrs Ward’s tavern, on Saturday next.
        